 

EXHIBIT 10.1

 

SEACHANGE INTERNATIONAL, INC.

 

2011 COMPENSATION AND INCENTIVE PLAN

 

(As Amended through February 8, 2013)

 

1.Purpose and Eligibility.

 

The purpose of this 2011 Compensation and Incentive Plan (the “Plan”) of
SeaChange International, Inc. is to provide equity ownership and compensation
opportunities in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan. Any person to whom an Award
has been granted under the Plan is called a “Participant”. Additional
definitions are contained in Section 12.

 

2.Administration.

 

a.           Administration by Committee of Independent Members of the Board of
Directors. The Plan will be administered by a committee (the “Committee”)
composed solely of members of the Board of Directors of the Company that are
“independent”, as defined pursuant to applicable rules and regulations;
provided, however, that at any time and on any one or more occasions the Board
may itself exercise any of the powers and responsibilities assigned the
Committee under the Plan and when so acting shall have the benefit of all of the
provisions of the Plan pertaining to the Committee’s exercise of its authorities
hereunder. The Committee, in its sole discretion, shall have the authority to
grant and amend Awards, to adopt, amend and repeal rules relating to the Plan
and to interpret and correct the provisions of the Plan and any Award. All
decisions by the Committee shall be final and binding on all interested persons.
Neither the Company nor any member of the Committee shall be liable for any
action or determination relating to the Plan.

 

b.           Delegation to Executive Officers. To the extent permitted by
applicable law, the Committee may delegate to one or more executive officers of
the Company the power to grant Awards and exercise such other powers under the
Plan as the Committee may determine; provided, however, that the Committee shall
fix the maximum number and type of Awards to be granted and the maximum number
of shares issuable to any one Participant pursuant to Awards granted by such
executive officer or officers. The Committee may, by a resolution adopted by the
Committee, authorize one or more officers of the Company to do one or both of
the following: (i) designate employees of the Company or of any of its
Subsidiaries to be recipients of Awards created by the Company and (ii)
determine the number, type and terms of such Awards to be received by such
employees; provided, however, that the resolution so authorizing such officer or
officers shall specify the maximum number and type of Awards such officer or
officers may so award. The Committee may not authorize an officer to designate
himself or herself as a recipient of any such Awards and the Committee may not
authorize an officer to grant Awards to other executive officers of the Company.

 

1

 

 

3.Stock Available for Awards.

 

a.           Number of Shares. Subject to adjustment under Section 3(c), the
aggregate number of shares (the “Authorized Shares”) of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), that may be issued
pursuant to the Plan shall be (i) 2,800,000 shares of Common Stock, plus (ii)
the number of shares of Common Stock that would have become available for
issuance under the Company’s Amended and Restated 2005 Equity Compensation and
Incentive Plan (the “2005 Plan”) following the adoption of this Plan due to the
expiration, termination, surrender or forfeiture of an award under the 2005
Plan. If any Award granted pursuant to this Plan expires, or is terminated,
surrendered or forfeited, in whole or in part, the unissued Common Stock covered
by such Award shall again be available for the grant of Awards under the Plan.
Notwithstanding the foregoing, in no event shall the following shares of Common
Stock be added to the foregoing plan limit: (i) shares of Common Stock tendered
in payment of an Option, whether granted pursuant to this Plan or the 2005 Plan;
(ii) shares of Common Stock withheld by the Company to satisfy any tax
withholding obligation, whether pursuant to this Plan or the 2005 Plan; or
(iii) shares of Common Stock that are repurchased by the Company with proceeds
of Options, whether granted pursuant to this Plan or the 2005 Plan. Shares
issued under the Plan may consist in whole or in part of authorized but unissued
shares or treasury shares.

 

b.           Per-Participant Limit. Subject to adjustment under Section 3(c) and
commencing with the fiscal year ended January 31, 2013, no Participant may be
granted Awards during any one fiscal year to acquire more than 1,250,000 shares
of Common Stock. Notwithstanding the foregoing, commencing with the fiscal year
ended January 31, 2013 and subject to Sections 10(e) and 10(j), Awards granted
to a Participant shall be interpreted to limit the maximum number of shares of
Common Stock issuable in one fiscal year to a Participant to 500,000 shares of
Common Stock, with any such excess to be vested on the first day of the
immediately subsequent fiscal year, subject to the foregoing limitation.

 

c.           Adjustment to Common Stock. In the event of any stock split, stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off, split-up,
or other similar change in capitalization or event, (i) the number and class of
securities available for Awards under the Plan and the per-Participant share
limit, (ii) the number and class of securities, vesting schedule and exercise
price per share subject to each outstanding Option (as defined below), (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) to the extent the Committee shall determine, in
good faith, that such an adjustment (or substitution) is appropriate. If Section
10(e)(i) applies for any event, this Section 3(c) shall not be applicable.

 

d.           Fractional Shares. No fractional shares shall be issued under the
Plan and the Participant shall receive from the Company cash in lieu of such
fractional shares.

 

2

 

 

4.Stock Options.

 

a.           General. The Committee may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions,
Performance Goals (as defined in Section 9(b)), repurchase provisions and
restrictions relating to applicable federal or state securities laws, as it
considers advisable.

 

b.           Incentive Stock Options. An Option that the Committee intends to be
an “incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall be granted only to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of Section
422 of the Code. The Committee and the Company shall have no liability if an
Option or any part thereof that is intended to be an Incentive Stock Option does
not qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option.”
Subject to adjustment under Section 3(c), no more than 2,800,000 shares shall be
available for issuance as Incentive Stock Options under the Plan.

 

c.           Dollar Limitation. For so long as the Code shall so provide,
Options granted to any employee under the Plan (and any other plans of the
Company) which are intended to constitute Incentive Stock Options shall not
constitute Incentive Stock Options to the extent that such Options, in the
aggregate, become exercisable for the first time in any one calendar year for
shares of Common Stock with an aggregate Fair Market Value (as defined below) of
more than $100,000 (determined as of the respective date or dates of grant) or
such other limit as may be imposed by Section 422 of the Code or other
applicable regulation. To the extent that any such Incentive Stock Options
exceed the $100,000 limitation or such other limitation, such Options shall be
Nonstatutory Stock Options.

 

d.           Exercise Price. The Committee shall establish the exercise price
(or determine the method by which the exercise price shall be determined) at the
time each Option is granted and specify the exercise price in the applicable
option agreement, provided, that the exercise price per share specified in the
agreement relating to each Option granted under the Plan shall not be less than
the Fair Market Value per share of Common Stock on the date of such grant. In
the case of an Incentive Stock Option to be granted to an employee owning stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, the price per share specified in the agreement
relating to such Incentive Stock Option shall not be less than one hundred ten
percent (110%) of the Fair Market Value per share of Common Stock on the date of
grant. For purposes of determining stock ownership under this subsection, the
rules of Section 424(d) of the Code shall apply.

 

e.           Duration of Options. Each Option shall be exercisable at such times
and subject to such terms and conditions as the Committee may specify in the
applicable option agreement; provided, that no Option shall be exercisable for a
period of time greater than ten (10) years from the date of grant of such
Option; provided, further, that Incentive Stock Options granted to an employee
owning stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company shall be exercisable for a maximum
of five (5) years from the date of grant of such option. For purposes of
determining stock ownership under this subsection, the rules of Section 424(d)
of the Code shall apply.

 

3

 

 

f.            Vesting of Options. At the time of the grant of an Option, the
Committee shall establish a vesting date or vesting dates with respect to the
shares of Common Stock covered by such Options; provided, that all Options
(other than Awards granted pursuant to Section 10(k), and subject to Sections
10(e) and 10(j)) shall have a minimum vesting period of no less than six (6)
months. The Committee may establish vesting dates based upon the passage of time
and/or the satisfaction of Performance Goals or other conditions as deemed
appropriate by the Committee.

 

g.           Exercise of Option. Options may be exercised only by delivery to
the Company at its principal office address or to such transfer agent as the
Company shall designate of a written notice of exercise specifying the number of
shares as to which such Option is being exercised, signed by the proper person,
or by notification of the Company-designated third party commercial provider
(the “Third Party Commercial Provider”), in accordance with the procedures
approved by the Company and to which the holder of the Option shall have ongoing
access by means of accessing such person’s account maintained with the Third
Party Commercial Provider, together with payment in full as specified in Section
4(h) for the number of shares for which the Option is exercised.

 

h.           Payment Upon Exercise. Common Stock purchased upon the exercise of
an Option shall be paid for by one or any combination of the following forms of
payment:

 

(i)in United States dollars in cash or by check or by fund transfer from the
Option holder’s account maintained with the Third Party Commercial Provider;

 

(ii)at the discretion of the Committee, through delivery of shares of Common
Stock having a Fair Market Value equal as of the date of the exercise to the
cash exercise price of the Option;

 

(iii)at the discretion of the Committee and consistent with applicable law,
through the delivery of an assignment to the Company of a sufficient amount of
the proceeds from the sale of the Common Stock acquired upon exercise of the
Option and an authorization to the Third Party Commercial Provider to pay that
amount to the Company, which sale shall be at the Participant’s direction at the
time of exercise;

 

(iv)at the discretion of the Committee, by any combination of (i), (ii), or
(iii) above.

 

If the Committee exercises its discretion to permit payment of the exercise
price of an Incentive Stock Option by means of the methods set forth in clauses
(ii), (iii) or (iv) of the preceding sentence, such discretion shall be
exercised in writing at the time of the grant of the Incentive Stock Option in
question.

 

4

 

 

i.            Notice to Company of Disqualifying Disposition. By accepting an
Incentive Stock Option granted under the Plan, each optionee agrees to notify
the Company in writing immediately after such optionee makes a disqualifying
disposition of any stock acquired pursuant to the exercise of Incentive Stock
Options granted under the Plan. A “disqualifying disposition” is generally any
disposition occurring on or before the later of (a) the date two years following
the date the Incentive Stock Option was granted or (b) the date one year
following the date the Incentive Stock Option was exercised.

 

j.            Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, each Option will terminate
immediately prior to the consummation of such proposed action or at such other
time and subject to such other conditions as shall be determined by the
Committee.

 

k.          Issuances of Securities. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
subject to Options. No adjustments shall be made for dividends paid in cash or
in property other than securities of the Company.

 

5.Restricted Stock.

 

a.           Grants. The Committee may grant Awards entitling recipients to
acquire shares of Common Stock, subject to (i) delivery to the Company by the
Participant of a check in an amount at least equal to the par value of the
shares purchased, and (ii) the right of the Company to repurchase all or part of
such shares at their issue price or other stated or formula price from the
Participant in the event that conditions specified by the Committee in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Committee for such Award (each,
a “Restricted Stock Award”).

 

b.           Terms and Conditions. A Participant that is the holder of a
Restricted Stock Award, whether vested or unvested, shall be entitled to enjoy
all stockholder rights with respect to the shares of Common Stock underlying
such Restricted Stock Award, including the right to receive dividends and vote
such shares. Subject to Section 5(c) hereof, the Committee shall determine all
other terms and conditions of any such Restricted Stock Award, including without
limitation whether the shares of Common Stock underlying a Restricted Stock
Award are represented by a stock certificate or are registered in electronic or
book entry form without the issuance of a stock certificate. Any stock
certificates issued in respect of a Restricted Stock Award shall be registered
in the name of the Participant and, unless otherwise determined by the
Committee, deposited by the Participant, together with a stock power endorsed in
blank, with the Company (or its designee). After the expiration of the
applicable restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or, if
the Participant has died, to the beneficiary designated by the Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death (the “Designated
Beneficiary”). In the absence of an effective designation by a Participant,
Designated Beneficiary shall mean the Participant’s estate.

 

5

 

 

c.           Vesting of Restricted Stock. At the time of the grant of a
Restricted Stock Award, the Committee shall establish a vesting date or vesting
dates with respect to the shares of Common Stock covered by such Restricted
Stock Award; provided, that all Restricted Stock Awards (other than Awards
granted pursuant to Section 10(k), and subject to Sections 10(e) and 10(j)),
shall have a minimum vesting period of no less than one (1) year for Restricted
Stock Awards granted subject to Performance Goals and no less than three (3)
years for all other Restricted Stock Awards. The Committee may establish vesting
dates based upon the passage of time and/or the satisfaction of Performance
Goals or other conditions as deemed appropriate by the Committee.

 

6.Restricted Stock Unit.

 

a.           Grants. The Committee may grant Awards entitling recipients to
acquire shares of Common Stock in the future, with the future delivery of the
Common Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the satisfaction of one or more specified conditions (each, a
“Restricted Stock Unit”).

 

b.           Terms and Conditions. Subject to Section 6(c) hereof, the Committee
shall determine the terms and conditions of any such Restricted Stock Unit. A
Participant may not vote the shares represented by a Restricted Stock Unit and
does not give the Participant a right to receive any dividends (whether paid in
cash, stock or property) declared and paid by the Company with respect to shares
of Common Stock subject to a Restricted Stock Unit Award.

 

c.           Vesting of Restricted Stock Unit. At the time of the grant of a
Restricted Stock Unit Award, the Committee shall establish a vesting date or
vesting dates with respect to the shares of Common Stock covered by such
Restricted Stock Unit Award; provided, that all Restricted Stock Unit Awards
(other than Awards granted pursuant to Section 10(k), and subject to Sections
10(e) and 10(j)), shall have a minimum vesting period of no less than one (1)
year for Restricted Stock Unit Awards granted subject to Performance Goals and
no less than three (3) years for all other Restricted Stock Unit Awards. The
Committee may establish vesting dates based upon the passage of time and/or the
satisfaction of Performance Goals or other conditions as deemed appropriate by
the Committee.

 

7.Other Stock-Based Awards.

 

The Committee shall have the right to grant other Awards based upon the Common
Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain conditions
and/or Performance Goals, the grant of securities convertible into Common Stock
and the grant of stock units. The Committee shall determine the terms and
conditions of any such Awards; provided, that all Awards granted pursuant to
this Section 7 (other than Awards granted pursuant to Section 10(k), and subject
to Sections 10(e) and 10(j)) shall have a minimum vesting period of no less than
six (6) months; provided, further, that all Awards granted pursuant to this
Section 7 that are Full Value Awards (other than Awards granted pursuant to
Section 10(k), and subject to Sections 10(e) and 10(j)) shall have a minimum
vesting period of no less than one (1) year for Awards granted subject to
Performance Goals and no less than three (3) years for all other Awards.

 

6

 

 

8.Cash Awards.

 

a.           Grants. The Committee may grant cash awards (each, a “Cash Award”),
either alone, in addition to, or in tandem with other Awards granted under the
Plan.

 

b.           Terms and Conditions. The Committee shall determine the terms and
conditions of any such Cash Award. From time to time, the Committee shall
establish administrative rules and procedures governing the administration of
Cash Awards; provided, no Participant may be granted a Cash Award hereunder that
would result in a payment of more than $2 million during any one fiscal year of
the Company.

 

9.Performance-Based Awards.

 

a.           General. Subject to the terms of the Plan, the Committee shall have
the authority to establish and administer performance-based grant, exercise,
and/or vesting conditions and Performance Goals (as defined in Section 9(b)
below) with respect to such Awards as it considers appropriate, which
Performance Goals must be satisfied, as determined by the Committee, before the
Participant receives or retains an Award or before the Award becomes exercisable
or nonforfeitable, as the case may be. Where such Awards are granted to any
person who is a “covered employee” within the meaning of Section 162(m) of the
Code (“Section 162(m)”), the Committee (which in such case shall consist solely
of those Committee members that are “outside directors” as defined by Section
162(m)) may designate the Awards as subject to the requirements of Section
162(m), in which case the provisions of the Awards are intended to conform with
all provisions of Section 162(m) to the extent necessary to allow the Company to
claim a Federal income tax deduction for the Awards as “qualified performance
based compensation.” However, the Committee retains the sole discretion to grant
Awards that do not so qualify and to determine the terms and conditions of such
Awards including any performance-based vesting conditions that shall apply to
such Awards. Prior to the occurrence of an Acquisition, the Committee may
exercise its discretion in a uniform and non-discriminatory manner for
similarly-situated Participants to reduce (but not increase) any Award otherwise
payable under this Plan in accordance with objective or subjective factors if
necessary or appropriate to limit the amount payable under an Award to an amount
consistent with the purposes of the Plan and the intended economic benefits of
participation in the Plan. No Award subject to Section 162(m) shall be paid or
vest, as applicable, unless and until the date that the Committee has certified,
in the manner prescribed by Section 162(m), the extent to which the Performance
Goals for the Performance Period (as defined in Section 9(b) below) have been
attained and has made its decisions regarding the extent, if any, of a reduction
of such Award. The Committee’s determination will be final and conclusive.

 

b.           Performance Goals. Performance goals (the “Performance Goals”) will
be based exclusively on one or more of the following business criteria
determined with respect to the Company and its Subsidiaries on a group-wide
basis or on the basis of Subsidiary, business platform, or operating unit
results, in each case on a GAAP or non-GAAP basis: (i) earnings per share (on a
fully diluted or other basis), (ii) pretax or after tax net income, (iii)
operating income, (iv) gross or net revenue, (v) profit margin, (vi) stock price
targets or stock price maintenance, (vii) working capital, (viii) free cash
flow, (ix) cash flow, (x) return on equity, (xi) return on capital or return on
invested capital, (xii) earnings before interest, taxes, depreciation, and
amortization (EBITDA), (xiii) economic value added, (xiv) strategic business
criteria, consisting of one or more objectives based on meeting specified
revenue, market penetration, geographic business expansion goals, cost targets,
or objective goals relating to acquisitions or divestitures, or (xv) any
combination of these measures.

 

7

 

 

Each Performance Goal may be expressed in absolute and/or relative terms or
ratios and may be based on or use comparisons with internal targets, the past
performance of the Company (including the performance of one or more
Subsidiaries, divisions, platforms, operating units and/or other business unit)
and/or the past or current performance of other companies. In the case of
earnings-based measures, Performance Goals may use comparisons relating to
capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity and/or shares outstanding, or to assets or net
assets.

 

The Committee shall determine the period for which Performance Goals are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan (the “Performance Period”).
Performance Periods may be of varying and overlapping durations, but each such
period shall not be less than 12 months. To the extent that an Award is intended
to constitute “qualified performance based compensation” within the meaning of
Section 162(m), the Performance Goals must be established within 90 days of the
beginning of the Performance Period.

 

The Committee may specify in an Award that Performance Goals shall be adjusted
to include or exclude the effect of special one-time or extraordinary gains or
losses and other one-time or extraordinary events, including without limitation
changes in accounting principles, extraordinary, unusual, or nonrecurring items
(such as material litigation, judgments and settlements), currency exchange rate
fluctuations, changes in corporate tax rates, and the impact of acquisitions,
divestitures, and discontinued operations.

 

10.General Provisions Applicable to Awards.

 

a.           Transferability of Awards. Except as the Committee may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant, provided, however, that Nonstatutory Stock
Options may be transferred pursuant to a qualified domestic relations order (as
defined in the Code) or to a grantor-retained annuity trust or a similar
estate-planning vehicle in which the trust is bound by all provisions of the
Option which are applicable to the Participant. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.

 

8

 

 

b.           Documentation. Each Award granted under the Plan, with the
exception of Cash Awards, shall be evidenced by a written Award agreement in
such form as the Committee shall from time to time approve. Award agreements
shall comply with the terms and conditions of the Plan and may contain such
other provisions not inconsistent with the terms and conditions of the Plan as
the Committee shall deem advisable. In the case of an Incentive Stock Option,
the Award agreement shall contain, or refer to, such provisions relating to
exercise and other matters as are required of “incentive stock options” under
the Code. Award agreements may be evidenced by an electronic transmission
(including an e-mail or reference to a website or other URL) sent to the
Participant through the Company’s normal process for communicating
electronically with its employees. As a condition to receiving an Award, the
Committee may require the proposed Participant to affirmatively accept the Award
and agree to the terms and conditions set forth in the Award agreement by
physically and/or electronically executing the Award agreement or by otherwise
physically and/or electronically acknowledging such acceptance and agreement.
With or without such affirmative acceptance, however, the Committee may
prescribe conditions (including the exercise or attempted exercise of any
benefit conferred by the Award) under which the proposed Participant may be
deemed to have accepted the Award and agreed to the terms and conditions set
forth in the Award agreement.

 

c.           Committee Discretion. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly.

 

d.           Termination of Status. The Committee shall determine the effect on
an Award of the disability, death, retirement, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Award, subject to applicable law and the provisions of
the Code related to Incentive Stock Options.

 

e.           Acquisition of the Company.

 

(i)          Consequences of an Acquisition. If the Company is to be
consolidated with or acquired by another entity in a merger, tender offer or
other reorganization or transaction in which the holders of the outstanding
voting stock of the Company immediately preceding the consummation of such
event, shall, immediately following such event, hold, as a group, less than a
majority of the voting securities of the surviving or successor entity, or in
the event of a sale of all or substantially all of the Company’s assets or
otherwise (each, an “Acquisition”), the Committee or the board of directors of
any entity assuming the obligations of the Company hereunder (the “Successor
Committee”), shall, as to outstanding Awards, either (i) make appropriate
provision for the continuation of such Awards by substituting on an equitable
basis for the shares then subject to such Awards either (a) the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Acquisition, (b) shares of stock of the surviving or successor
corporation or (c) such other securities as the Successor Committee deems
appropriate, the Fair Market Value of which shall not exceed the Fair Market
Value of the shares of Common Stock subject to such Awards immediately preceding
the Acquisition and in each case subject to applicable tax withholding; (ii)
upon written notice to the Participants, provide that all Awards must be
exercised, to the extent then exercisable or to be exercisable as a result of
the Acquisition, within a specified number of days of the date of such notice,
at the end of which period the Awards shall terminate; (iii) terminate all
Awards in exchange for a cash payment equal to the excess of the Fair Market
Value of the shares subject to such Awards (to the extent then exercisable or to
be exercisable as a result of the Acquisition) over the exercise price thereof,
if any, subject to applicable tax withholding; (iv) if applicable, in the event
the exercise price of an Award exceeds the Fair Market Value of the shares
subject to such Award, terminate such Award without any consideration; or (v) in
the case of Awards that may be settled in whole or in part in cash, provide for
equitable treatment of such Awards.

 

9

 

 

(ii)         Assumption of Awards Upon Certain Events. In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Committee may grant Awards under
the Plan in substitution for stock and stock-based awards issued by such entity
or an affiliate thereof. The substitute Awards shall be granted on such terms
and conditions as the Committee considers appropriate in the circumstances.

 

f.            Withholding. Each Participant shall pay to the Company, or make
provisions satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with Awards to such Participant no later than the
date of the event creating the tax liability. The Committee may allow
Participants to satisfy such tax obligations in whole or in part by transferring
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value. The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to a Participant.

 

g.           Amendment of Awards. The Committee may amend, modify or terminate
any outstanding Award including, but not limited to, substituting therefor
another Award of the same or a different type, changing the date of vesting or
realization, modifying the exercise price, converting an Incentive Stock Option
to a Nonstatutory Stock Option, and amending or modifying an Award such that it
ceases to constitute “qualified performance based compensation” for purposes of
Section 162(m); provided that, except as otherwise provided in Section 10(e)(i)
or in the last sentence of this Section 10(g), the Participant’s consent to such
action shall be required unless the Committee determines in its sole discretion
that the action, taking into account any related action, would not materially
and adversely affect the Participant. Notwithstanding the foregoing, other than
as provided for in Section 3(c), without prior approval by the Company’s
stockholders (a) no Option or other stock-based Award that is not a Full Value
Award may be amended to reduce the price at which it is exercisable; (b) no
Option or other stock-based Award that is not a Full Value Award may be canceled
in exchange for an Option or other stock-based Award that is not a Full Value
Award with an exercise price that is less than the exercise price of the
original Option or stock-based Award that is not a Full Value Award; (c) no
Option or stock-based Full Value Award with an exercise price above the then
current Fair Market Value may be canceled in exchange for cash or other
securities; and (d) no Option or stock-based Award that is not a Full Value
Award may be amended to extend the period of time for which such
previously-issued Award shall be exercisable beyond the expiration date of such
Award.

 

h.           Forfeiture. Notwithstanding any provision herein to the contrary,
Awards and shares of Common Stock (and proceeds therefrom) obtained pursuant to
or on exercise of such Awards hereunder are subject to forfeiture, setoff,
recoupment or other recovery if the Committee determines in good faith that such
action is required by applicable law or Company policy.

 

10

 

 

i.            Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of the Plan and any applicable
laws, rules or regulations, and (iv) the Participant has paid to the Company, or
made provisions satisfactory to the Company for payment of, any taxes required
by law to be withheld in connection with the Award.

 

j.          Acceleration. The Committee may at any time subsequent to the grant
of an Award provide that any Options shall become immediately exercisable in
full or in part, that Awards that may be settled in whole or in part in cash may
become exercisable in full or in part, that any Restricted Stock Awards shall be
free of some or all restrictions, or that any other stock-based Awards may
become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999, (ii) disqualify all or part of the Option as an
Incentive Stock Option, or (iii) cause an Award to cease to constitute
“qualified performance based compensation” for purposes of Section 162(m). In
the event of the acceleration of the exercisability of one or more outstanding
Options, including pursuant to Section 10(e)(i), the Committee may provide, as a
condition of full exercisability of any or all such Options, that the Common
Stock or other substituted consideration, including cash, as to which
exercisability has been accelerated shall be restricted and subject to
forfeiture back to the Company at the option of the Company at the cost thereof
upon termination of employment or other relationship, with the timing and other
terms of the vesting of such restricted stock or other consideration being
equivalent to the timing and other terms of the superseded exercise schedule of
the related Option.

 

k.          Exception to Minimum Vesting Periods. The Committee may grant up to
ten percent (10%) of the maximum aggregate shares of Common Stock authorized for
issuance hereunder in the form of Options, Restricted Stock, Restricted Stock
Units and other Awards based on Common Stock that do not comply with the minimum
vesting periods set forth in Sections 4(f), 5(c), 6(c) and 7.

 

l.          Compliance with Code Section 409A. It is the intention of the
Company that this Plan and each Award comply with and be interpreted in
accordance with Section 409A of the Code, the United States Department of
Treasury regulations, and other guidance issued thereunder, including any
applicable exemptions (collectively, “Section 409A”). Each payment in any series
of payments provided to a Participant pursuant to this Plan or an Award will be
deemed a separate payment for purposes of Section 409A. If any amount payable
under this Plan or an Award is determined by the Company to constitute
nonqualified deferred compensation for purposes of Section 409A (after taking
into account applicable exemptions) and such amount is payable upon a
termination of employment, then such amount shall not be paid unless and until
the Participant's termination of employment also constitutes a “separation from
service” from the Company for purposes of Section 409A. In the event that the
Participant is determined by the Company to be a “specified employee” for
purposes of Section 409A at the time of his separation from service with the
Company, then any nonqualified deferred compensation (after giving effect to any
exemptions available under Section 409A) otherwise payable to the Participant as
a result of the Participant's separation from service during the first six (6)
months following his separation from service shall be delayed and paid in a lump
sum upon the earlier of (x) the Participant’s date of death, or (y) the first
day of the seventh month following the Participant’s separation from service,
and the balance of the installments (if any) will be payable in accordance with
their original schedule.

 

11

 

 

11.Foreign Jurisdictions.

 

To the extent that the Committee determines that the material terms set by the
Committee or imposed by the Plan preclude the achievement of the material
purposes of the Plan in jurisdictions outside the United States, the Committee
will have the authority and discretion to modify those terms and provide for
such additional terms and conditions as the Committee determines to be
necessary, appropriate or desirable to accommodate differences in local law,
policy or custom or to facilitate administration of the Plan. The Committee may
adopt or approve sub-plans, appendices or supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary,
appropriate or desirable, without thereby affecting the terms of the Plan as in
effect for any other purpose. The special terms and any appendices, supplements,
amendments, restatements or alternative versions, however, shall not include any
provisions that are inconsistent with the terms of the Plan as then in effect,
unless the Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders. The Committee shall also have the
authority and discretion to delegate the foregoing powers to appropriate
officers of the Company.

 

12.Miscellaneous.

 

a.Definitions.

 

(i)           “Company” for purposes of eligibility under the Plan, shall
include any present or future subsidiary corporations of SeaChange
International, Inc., as defined in Section 424(f) of the Code (a “Subsidiary”),
and any present or future parent corporation of SeaChange International, Inc.,
as defined in Section 424(e) of the Code. For purposes of Awards other than
Incentive Stock Options, the term “Company” shall also include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Committee in its sole discretion.

 

(ii)           “Code” means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.

 

(iii)           “employee” for purposes of eligibility under the Plan shall
include a person to whom an offer of employment has been extended by the Company
and who has actually commenced employment with the Company, whether full or
part-time status; provided, however, that for purposes of Section 4(b) such
person must be an employee of the Company as defined under Section 422 of the
Code.

 

12

 

 

(iv)         “Fair Market Value” of the Company’s Common Stock on any date means
(i) the last reported sale price (on that date) of the Common Stock on the
principal national securities exchange on which the Common Stock is traded, if
the Common Stock is then traded on a national securities exchange; or (ii) the
average of the closing bid and asked prices last quoted (on that date) by an
established quotation service for over-the-counter securities, if the Common
Stock is not then traded on a national securities exchange; or (iii) if the
Common Stock is not publicly traded, the fair market value of the Common Stock
as determined by the Committee after taking into consideration all factors which
it deems appropriate, including, without limitation, recent sale and offer
prices of the Common Stock in private transactions negotiated at arm’s length);
provided, that, in all events the Fair Market Value shall represent the
Committee’s good faith determination of the fair market value of the Common
Stock. The Committee’s determination shall be conclusive as to the Fair Market
Value of the Common Stock.

 

(v)          “Full Value Awards” means Restricted Stock, Restricted Stock Units
and Awards other than (a) Options or (b) Cash Awards or (c) other stock-based
Awards for which the Participant pays the intrinsic value (whether directly or
by forgoing a right to receive a cash payment from the Company).

 

b.           No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

 

c.           No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.

 

d.           Effective Date and Term of Plan. The Plan shall become effective on
the date on which it is approved by the stockholders of the Company (the
“Effective Date”). No Awards shall be granted under the Plan after the
completion of ten years from the Effective Date, but Awards previously granted
may extend beyond that date.

 

e.           Amendment of Plan. The Committee may amend this Plan at any time,
provided that any material amendment to the Plan will not be effective unless
approved by the Company’s stockholders. For this purpose, a material amendment
is any amendment that would (i) other than pursuant to Section 3(c), materially
increase either the number of shares of Common Stock available under the Plan,
or the maximum number of shares of Common Stock issuable in one fiscal year to a
Participant; (ii) expand the class of persons eligible to receive Awards or
otherwise participate in the Plan; (iii) amend Section 10(g); (iv) amend Section
10(k); (v) subject to Sections 10(e) and 10(j), amend the minimum vesting
provisions of Awards contained in Sections 4(f), 5(c), 6(c) or 7 of the Plan; or
(vi) require stockholder approval pursuant to the requirements of Nasdaq or any
exchange on which the Company is then listed or applicable law.

 

13

 

 

g.           Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
The Commonwealth of Massachusetts, exclusive of reference to rules and
principles of conflicts of law.

 

  Adopted by the Board of Directors on   May 31, 2011       Amended by the Board
of Directors on   February 8, 2013       Approved by the stockholders on July  
20, 2011

 

14

 

